UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-11/A Amendment No. 13 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES HOMEOWNUSA (Exact name of registrant as specified in its governing instruments) 112 North Curry Street Carson City, Nevada 89703 775-321-8288 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) State Agent & Transfer Syndicate, Inc. 112 North Curry Street Carson City,Nevada 89703 (775) 882-1013 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected o be made pursuant to Rule 434, o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Part II - INFORMATION NOT REQUIRED IN THE PROSPECTUS OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION Independently of whether or not all shares are sold, the estimated expenses of the offering, all of which are to be paid by the company, are as follows: Legal and Accounting $ SEC Filing Fee $ Printing $ TOTAL $ RECENT SALES OF UNREGISTERED SECURITIES HOMEOWNUSA is authorized to issue up to 75,000,000 shares of common stock with a par value of $0.001. The companyis not listed for trading on any securities exchange in the United States and there has been no active market in the United States or elsewhere for the common shares. During the past year, the Company has sold the following securities which were not registered under the Securities Act of 1933, as amended: December 10, 2009 We have issued 10,000,000 common shares to our sole officer and director for total consideration of $10,000, or $0.001 per share. We have spent a portion of the above proceeds to pay for costs associated with this prospectus and expect the balance of the proceeds to be mainly applied to further costs of this prospectus and administrative costs. We shall report the use of proceeds on our first periodic report filed pursuant to sections 13(a) and 15(d) of the Exchange Act after the effective date of this Registration Statement and thereafter on each of our subsequent periodic reports through the later of disclosure of the application of all the offering proceeds, or disclosure of the termination of this offering. INDEMNIFICATION OF DIRECTORS AND OFFICERS Our articles of incorporation and Bylaws provide that we will indemnify an officer, director, or former officer or director, to the full extent permitted by law. We have been advised that in the opinion of the Securities and Exchange Commission indemnification for liabilities arising under the Securities Act of 1933 is against public policy as expressed in the Securities Act of 1933, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers, or controlling persons in connection with the securities being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to a court of appropriate jurisdiction. We will then be governed by the court's decision. 2 AVAILABLE INFORMATION We have filed with the SEC a registration statement on Form S-11 under the Securities Act with respect to the common stock offered hereby. This prospectus, which constitutes part of the registration statement, does not contain all of the information set forth in the registration statement and the exhibits and schedule thereto, certain parts of which are omitted in accordance with the rules and regulations of the SEC. For further information regarding our common stock and our company, please review the registration statement, including exhibits, schedules and reports filed as a part thereof. Statements in this prospectus as to the contents of any contract or other document filed as an exhibit to the registration statement, set forth the material terms of such contract or other document but are not necessarily complete, and in each instance reference is made to the copy of such document filed as an exhibit to the registration statement, each such statement being qualified in all respects by such reference. Upon effectiveness of this Prospectus, we will be subject to the reporting and other requirements of the Exchange Act and we intend to furnish our shareholders annual reports containing financial statements audited by our registered independent auditors and to make available quarterly reports containing unaudited financial statements for each of the first three quarters of each year.Such reports and other information along with the registration statement, including the exhibits and schedules thereto, may be inspected at public reference facilities of the SEC at treet N.E, Washington D.C. 20549. Copies of such material can be obtained from the Public Reference Section of the SEC at prescribed rates. You may call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC’s Internet website at http://www.sec.gov. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES Financial Statements for the period ended January 31, 2011 Balance Sheets (Audited) 46 Statements of Operations (Audited) 47 Statement of Stockholders Equity (Deficit) (Audited) 48 Statements of Cash Flows (Audited) 49 Notes to Financial Statements 50 Financial Statements for the period ended January 31, 2012 Balance Sheets (Audited) 55 Statements of Operations (Audited) 56 Statement of Stockholders Equity (Deficit) (Audited) 57 Statements of Cash Flows (Audited) 58 Notes to Financial Statements 59 Financial Statements for the period endedOctober 31, 2012 Balance Sheets 64 Statement of Operations 65 Statement of Stockholders Equity (Deficit) 66 Statement of Cash Flows 67 Notes to Financial Statements 68 3 Exhibit No. Document Description 3(i) Articles of Incorporation 3(ii) By-laws 5 Opinion re: legality Tax Opinion 10.4 Subscription Agreement 23 Consent of experts and counsel Description of Exhibits Exhibit 3(i) Articles of Incorporation of HOMEOWNUSA, dated December 10, 2009 as previously filed with the SEC on 2010-10-20 Exhibit 3(ii) Bylaws of HOMEOWNUSA approved and adopted on December 10, 2009 as previously filed with the SEC on 2010-10-20 Exhibit 5 Opinion and consent of Diane Dalmy 1775 Sherman Street Suite 2015 Denver, CO 80203 dated July 8, 2011, regarding the legality of the securities being registered as previously filed with SEC on July 12, 2011. Exhibit 8.1 Tax Opinion of Diane D. Dalmy, Attorney at Law, 2000 East 12th Avenue Suite 32-10B Denver, CO 80206 datedNovember 21, 2012 as previously filed with the SEC on November 21, 2012. Exhibit 10.4 Subscription Agreement Exhibit 23 (i) Consent of PLS CPA, A PROFESSIONAL CORP, 4725 Mercury Street #210, San Diego, California 92111 dated January 22, 2013, regarding the use in this Registration Statement of their report of the auditors and financial statements of HOMEOWNUSA for the period ending January 31, 2011 as previously filed with theSEC on January 22, 2013. Exhibit 23 (ii) Consent of PLS CPA, A PROFESSIONAL CORP, 4725 Mercury Street #210, San Diego, California 92111 datedJanuary 22, 2013, regarding the use in this Registration Statement of their report of the auditors and financial statements of HOMEOWNUSA for the period ending January 31, 2012 as previously filed with theSEC on January 22, 2013. 4 UNDERTAKINGS The undersigned Registrant hereby undertakes: 1. The registrant undertakes to provide to the shareholders the financial statements required by Form 10-K for the first full fiscal year of operations of the partnership. 2. The registrant undertakes to send to each shareholder at least on an annual basis a detailed statement of any transactions with the General Partner or its affiliates, and of fees, commissions, compensation and other benefits paid, or accrued to the General Partner or its affiliates for the fiscal year completed, showing the amount paid or accrued to each recipient and the services performed. 3. To file, during any period in which it offers or sells securities, a post- effective amendment to this Registration Statement to: a. include any Prospectus required by Section 10(a) (3) of the Securities Act of 1933; b. reflect in the Prospectus any facts or events which, individually or together, represent a fundamental change in the information set forth in this Registration Statement; and notwithstanding the forgoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of Prospectus filed with the commission pursuant to Rule 424(b) if, in the aggregate, the changes in the volume and price represent no more than a 20% change in the maximum aggregate offering price set forth in the "Calculation of Registration Fee" table in the effective Registration Statement; and c. include any additional or changed material information on the plan of distribution. 4. That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered herein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. 5. To remove from registration by means of a post-effective amendment any of the securities being registered hereby which remain unsold at the termination of the offering. 6. The registrant undertakes to file a sticker supplement pursuant to Rule 424(c) under the Act during the distribution period describing each property not identified in the prospectus at such time as there arises a reasonable probability that such property will be acquired and to consolidate all such stickers into a post-effective amendment filed at least once every three months, with the information contained in such amendment provided simultaneously to the existing Shareholders. Each sticker supplement should disclose all compensation and fees received by the General Partner(s) and its affiliates in connection with any such acquisition. The post-effective amendment shall include audited financial statements meeting the requirements of Rule 3-14 of Regulation S-X only for properties acquired during the distribution period. 7. The registrant also undertakes to file, after the end of the distribution period, a current report on Form 8-K containing the financial statements and any additional information required by Rule 3-14 of Regulation S-X, to reflect each commitment (i.e., the signing of a binding purchase agreement) made after the end of the distribution period involving the use of 10% or more (on a cumulative basis) of the net proceeds of the offering and to provide the information contained in such report to the Shareholders at least once each quarter after the distribution period of the offering has ended. 5 8. That, for determining our liability under the Securities Act to any purchaser in the initial distribution of the securities, we undertake that in a primary offering of our securities pursuant to this Registration Statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, we will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: i. any preliminary Prospectus or Prospectus that we file relating to the offering required to be filed pursuant to Rule 424 (Section 230.424 of this chapter); ii. any free writing Prospectus relating to the offering prepared by or on our behalf or used or referred to by us; iii. the portion of any other free writing Prospectus relating to the offering containing material information about us or our securities provided by or on behalf of us; and iv. any other communication that is an offer in the offering made by us to the purchaser. Each Prospectus filed pursuant to Rule 424(b) as part of a registration statement relating to an offering, other than registration statements relying on Rule 430B or other than Prospectuses filed in reliance on Rule 430A, shall be deemed to be part of and included in the registration statement as of the date it is first used after effectiveness. Provided, however, that no statement made in a registration statement or Prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or Prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such first use, supersede or modify any statement that was made in the registration statement or Prospectus that was part of the registration statement or made in any such document immediately prior to such date of first use. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors, officers and controlling persons pursuant to the provisions above, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities, other than the payment by us of expenses incurred or paid by one of our Directors, officers, or controlling persons in the successful defense of any action, suit or proceeding, is asserted by one of our Directors, officers, or controlling persons in connection with the securities being registered, we will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification is against public policy as expressed in the Securities Act, and we will be governed by the final adjudication of such issue. 6 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on for S-11 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Bloemfontein, Free State, South Africa on this 30th day of January, 2013. HOMEOWNUSA Date: January 30, 2013 By: /s/ Pieter du Plooy Pieter Du Plooy President and Director Principal Executive Officer Principal Financial Officer Principal Accounting Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated: Date: January 30, 2013 By: /s/ Pieter du Plooy Pieter du Plooy President and Director Principal Executive Officer Principal Financial Officer Principal Accounting Officer 7
